A mineral deed creates a separate, limited estate in the land. The Cortez Oil Company, therefore, has a limited estate in the land and has co-equal rights with the fee owner to the extent of the limited purposes set forth in the mineral deed. Both the fee owner and the Cortez Oil Company have a right to the use of the land, the Cortez Oil Company being limited by the purposes set forth in its deed. Both the fee owner and the Cortez Oil Company can protect this right from invasion and damages by the other or his assigns or any third person. The fee owner can permit such a special use by the Sunray Oil Company as herein involved so long as such use does not impair the limited estate of the Cortez Oil Company. The ownership of oil and gas in place is not involved herein. The only question presented here, therefore, is whether the evidence introduced by the Cortez Oil Company is sufficient to show that its estate will be damaged by such special use.
I think the opinion is correct in holding that said evidence is speculative and does not show even a probability of damage to the Cortez Oil Company, and that, therefore, injunctive relief should have been denied.